Citation Nr: 1424113	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  06-29 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California



THE ISSUE

Entitlement to service connection for varicose veins of both lower extremities.



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to January 1994.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision by the RO.

In January 2012, the Veteran and his spouse testified from the RO by way videoconference technology at a hearing with the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

In May 2012, the Board remanded the case to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the record.  The case has since returned to the Board for the purpose of appellate disposition.  

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA outpatient treatment records dated through December 2013, which have been reviewed by the RO and the Board in conjunction with the current claim.


FINDINGS OF FACT

The currently demonstrated varicose veins of the bilateral lower extremities are shown as likely as not to have had its clinical onset during the Veteran's extensive period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by varicose veins of the bilateral lower extremities is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

To the extent that the action taken hereinbelow is fully favorable to the Veteran, further discussion of the requirements of VCAA is not required at this time.  


Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, that list includes cardiovascular disease.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

The Veteran seeks service connection for varicose veins of both lower extremities, as he believes that they were present during his extensive period of service.

The Veteran's service treatment records do not reflect any complaint, finding, or diagnosis pertinent to varicose veins of the lower extremities.  A March 1993 examination revealed no abnormalities with respect to the vascular system or skin, and he denied having cramps in the legs on report of medical history.

Following service, on VA examination in June 1994, the examiner specifically indicated that the Veteran did not have varicose veins.

The VA treatment records note the presence of varicose veins in August 1996.  A long history of spider veins was reported at that time.  It was noted that he had worn Jobst Stockings for 3 years.  An impression of chronic venous insufficiency was indicated.

An October 1998 treatment report reflects that the Veteran had reported symptoms for the past 12-14 years.  An assessment of varicose veins and telangiectasia was noted.

In October 1999, the Veteran underwent injection of the varicosities. 

In a September 2005 statement, the Veteran's treated VA physician noted that he had treated the Veteran since 1999 for his varicose veins.  He had been treated with sclerotherapy and graduated compression stockings.

The treatment records, including VA outpatient treatment records and reports from the San Diego Naval Medical Center note the diagnosis of and treatment for varicose veins.  

An April 2009 treatment report from the San Diego Naval Medical Center reflects a history of varicose veins for the past 15 to 20 years.  

During the Veteran's January 2012 hearing, as well as in various written statements, he testified that he was on his feet a great deal of time in service and developed very painful varicose veins that had been present throughout most of his military career.  He indicated that there were few medical facilities aboard his ship, and the medical personnel told him that there was nothing they could do to help treat the varicose veins.  He indicated that he started getting injections for his veins in 1999.  The Veteran's spouse testified that he always complained of his legs and worse support hose in service.

In October 2013, a VA physician noted that the Veteran developed spider veins in both legs while in service in 1993.  He added that the Veteran saw a vascular surgeon in August 1996, who commented on the presence of chronic venous insufficiency for which he wore Jobst stockings.  The Veteran had follow-up treatments with sclerotherapy which were quite helpful.

The VA physician added that he reviewed the Veteran's history and performed a physical examination and found that it was more likely than not that the Veteran's varicose veins were related to his service.  He noted that he based his opinion on the fact that prolonged standing and the physical demands of his job as a Navy chief petty officer contributed to the development of spider and varicose veins.

The Veteran's claims file was also reviewed by a VA examiner in November 2013 for opinion as to the likely etiology of the claimed varicose veins. The examiner determined that the Veteran's varicose veins were less likely than not incurred in or caused by military duties.  

In so finding, the examiner noted that varicose veins were not noted on multiple examinations in service when the Veteran's skin was observed to be normal, including in 1993.  As such, no objective evidence of varicose veins was noted in service.  She also noted that the Veteran weighed about 205 pounds at separation, 230 pounds in 2002 and approximately 240 pounds at the present time.  She opined that the Veteran's weight gain since separation likely contributed to the development of his varicose veins.  The VA physician added that the Veteran was treated for varicose veins until 2000.  

In addendum opinion dated in December 2013, the VA physician indicated that she had reviewed the supporting medical opinion and found that the Veteran's history did not support the opinion because there was no evidence of spider veins during service.  She noted that she could not identify the record of treatment in August 1996, though even if it existed, the treatment was still post-service.

The Board notes that there are competing opinions of record as to whether the Veteran's varicose veins of the bilateral lower extremities had their onset in service or is otherwise related to service.  While one VA treating physician determined that the Veteran's varicose veins had their onset in service related to his physical duties in service, the VA examiner found such a relationship to be less likely than not.

However, while the VA examiner indicated that she reviewed the Veteran's claims file, they did not address the Veteran's credible, consistent reports of chronic varicose vein problems since service.  

Here, the Board again points out that varicose veins have specifically be found to be capable of lay observation.  See Barr v., 21 Vet. App. at 308-09.  The Veteran's consistent reports of chronic varicose veins are also consistent with treatment records dating from 1996 documenting prior history of varicose veins and treatment with stockings.

Moreover, the VA examiner appears to base her opinion largely upon the lack of contemporaneous evidence of bilateral varicose veins in service.  

After carefully reviewing the entire record, the Board finds the evidence to be in relative equipoise in showing that the current varicose veins of both lower extremities as likely as not had their clinical onset due to prolonged standing during service.

In resolving all reasonable doubt in the Veteran's favor, service connection for varicose veins of the bilateral lower extremities is warranted.


ORDER

Service connection for varicose veins of both lower extremities is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
 Board of Veterans' Appeals



Department of Veterans Affairs


